                                       Case 3:20-cv-04808-WHA Document 199 Filed 08/11/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                UNITED STATES DISTRICT COURT

                                   6
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8

                                   9   QUINTARA BIOSCIENCES, INC.,
                                  10                  Plaintiff,                             No. C 20-04808 WHA

                                  11           v.

                                  12   RUIFENG BIZTECH INC., et al.,
Northern District of California




                                                                                             ORDER DENYING DEFENDANTS’
 United States District Court




                                                                                             MOTIONS FOR SUMMARY
                                  13                  Defendants.                            JUDGMENT AND FOR
                                                                                             TERMINATING SANCTIONS
                                  14

                                  15

                                  16        In this acrimonious dispute between former business partners, defendants move for

                                  17   summary judgment and for terminating sanctions (Dkt. Nos. 141, 163). Based on evidence

                                  18   submitted by plaintiff Quintara Biosciences, Inc., some of which the undersigned inspected

                                  19   during in-person oral argument, this order finds there is sufficient evidence of misappropriation

                                  20   of Quintara’s alleged trade secrets to deny defendants’ motions.

                                  21        Summary judgment is appropriate if there is no genuine dispute of material fact, those

                                  22   facts that may affect the outcome of the suit. “[T]he substantive law's identification of which

                                  23   facts are critical and which facts are irrelevant . . . governs.” A genuine dispute contains

                                  24   sufficient evidence such that a reasonable jury could return a verdict for the nonmoving party.

                                  25   Anderson v. Liberty Lobby, 477 U.S. 242, 248–49 (1986).

                                  26        At the hearing and in their briefing, defendants anchored their argument in a list of

                                  27   documents Quintara had provided to defendants pursuant to an April 2020 order issued by

                                  28   Magistrate Judge Tse. In an effort to resolve the disputes surrounding document productions
                                       Case 3:20-cv-04808-WHA Document 199 Filed 08/11/21 Page 2 of 2




                                   1   related to the trade secrets at issue, Judge Tse’s order required Quintara to provide a statement

                                   2   describing the kind of trade secret information to be found on computers in defendants’

                                   3   possession. As Judge Tse mandated, “[t]he more specifics plaintiff can provide, the better”

                                   4   (Opp. 10–11; Dkt. No. 109). On April 21, Quintara complied and sent defendants a declaration

                                   5   from Dr. Zhao as well as a revised list of documents (organized by bates number) that

                                   6   comprised the database trade secrets (Wiseman Decl. Exh. H, Dkt. No. 165-10).

                                   7        At the hearing on the motion for summary judgment, defense counsel stated that

                                   8   defendants’ forensic expert had not found any relevant documents from Quintara’s April 21 list

                                   9   on defendants’ computers, with the sole exception of one file (“process_orders.xlsx”) that had

                                  10   not been modified since January 27, 2020, which was before the lockout and dispute (Wiseman

                                  11   Decl. Exh. M at 6–7). That statement proved to be misleading as argument developed as

                                  12   defense counsel was eventually forced to admit that defendants last accessed the document
Northern District of California
 United States District Court




                                  13   January 23, 2021 — more than six months after the dispute arose (Opp. 16). Candor up front

                                  14   would have saved a lot of time at the hearing. Moreover, Quintara identified a second

                                  15   document in their briefing and at the hearing (“Dec-Feb 2020 Customer list.xlsx”) also found

                                  16   in both Quintara and defendants’ files (Opp. 14). In light of the content of these two

                                  17   documents, which the undersigned had the opportunity to review at the hearing, and the

                                  18   existence of some evidence suggesting misappropriation, material factual disputes remain.

                                  19   Defendants’ motions for summary judgment and for terminating sanctions are DENIED.

                                  20        IT IS SO ORDERED.

                                  21

                                  22   Dated: August 11, 2021

                                  23

                                  24
                                                                                              WILLIAM ALSUP
                                  25                                                          UNITED STATES DISTRICT JUDGE
                                  26
                                  27

                                  28
                                                                                       2
